United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
P.S., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Chicago, IL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-365
Issued: June 7, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On November 24, 2006 appellant filed a timely appeal from April 27 and October 26,
2006 nonmerit decisions of the Office of Workers’ Compensation Programs denying her request
for reconsideration. The most recent merit decision is the Office’s February 1, 2005 decision.
Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board only has jurisdiction to review the
April 27 and October 26, 2006 nonmerit decisions.
ISSUE
The issue is whether the Office, in its April 27 and October 26, 2006 decisions, properly
refused to reopen appellant’s case for further merit review of her claim pursuant to 5 U.S.C.
§ 8128.
FACTUAL HISTORY
This is the fourth time this case has been before the Board. On February 8, 1999
appellant, then a 43-year-old clerk, fell backwards while going down an escalator at work. The
Office accepted the claim for multiple contusions and appellant received wage-loss

compensation from February 8, 1999 to July 14, 2001 when the Office terminated compensation
benefits on the basis that her injury-related medical conditions had resolved. In a decision dated
November 1, 2002, the Board affirmed the Office’s termination of benefits finding that the
weight of the medical evidence rested with the April 16, 2001 report of Dr. David M. Shenker, a
Board-certified neurologist and an impartial medical specialist.1 The Board, however, remanded
the case to resolve medical conflict between Dr. Dixon F. Spivy, a Board-certified psychiatrist,
and Dr. Charles Turk, a Board-certified neurologist and psychiatrist, regarding whether
appellant’s claimed emotional condition was causally related to the February 8, 1999
employment injury.2 In a decision dated April 13, 2004, the Board affirmed the Office’s
September 5, 2003 decision which found that the weight of the medical evidence, as represented
by the impartial medical examiner, Dr. Nelson Borelli, a Board-certified psychiatrist, established
that appellant’s emotional condition did not arise out of the February 8, 1999 employment
injury.3 In the third appeal, by decision dated October 11, 2005, the Board affirmed the Office’s
decisions dated August 6 and November 10, 2004 and February 1, 2005 which found that
appellant did not meet her burden of proof in establishing that she had any physical or emotional
condition causally related to her February 8, 1999 employment injury.4 The complete facts of
this case are set forth in the Board’s November 1, 2002, April 13, 2004 and October 11, 2005
decisions and are herein incorporated by reference.
In letters received by the Office on January 27 and February 1, 2006, appellant requested
reconsideration of the Office’s February 1, 2005 decision. She repeated her previous allegation
that Dr. Borelli, the impartial medical examiner, acted inappropriately. Appellant submitted: a
copy of a report from Northwestern Memorial Hospital dated February 8, 1999 previously of
record; a copy of November 18, 2004 police report also previously of record; a magazine article;
an October 22, 2005 Albertsons Health screening information and consent form; and a report
from Operation Diabetes dated October 24, 2005.
In a January 11, 2006 medical report, Dr. Darrell Troupe, a psychiatrist, noted the history
of injury and presented his examination findings. He diagnosed appellant with schizoaffective
disorder, depressed with psychosis and post-traumatic stress disorder.
In a January 24, 2006 report, Dr. Jason Smith, an osteopath and appellant’s treating
physician, noted the history of injury and diagnosed an Axis I delusional disorder, an Axis II
histrionic personality and several Axis III diagnoses. He stated that appellant’s original injuries
have been self-sustaining and noted that appellant had been permanently disabled since
February 1999. Dr. Smith explained that the accepted fall from the escalator and appellant’s
subsequent incapacity was in reality a co-morbid condition with her carpal tunnel disease. He
stated that total recovery was not possible given her physical profile (a tendency to develop
chronic musculoskeletal processes) coupled with the historical significance of carpal tunnel
disease (in general). Dr. Smith also opined that appellant’s psychiatric condition was secondary
1

Dr. Shenker resolved the conflict of medical opinion between appellant’s treating physician, Dr. Jason Smith, an
osteopath, and the Office referral physician, Dr. Julie M. Wehner, a Board-certified orthopedic surgeon.
2

Docket No. 02-1542 (issued November 1, 2002).

3

Docket No. 04-242 (issued April 13, 2004), petition for recon. denied (issued June 16, 2004).

4

Docket No. 05-766 (issued October 11, 2005).

2

to the evolving nature of her current musculoskeletal symptoms, which now included rheumatic
disease. He explained that appellant’s physical injuries and psychiatric condition were a
“precipitation” phenomena in that the originally accepted work injury caused a decomposition of
an underlying psychotic mental structure. Dr. Smith stated that the combined physical injuries
(blunt trauma of the dorsal/lumbar, shoulder, neck and head along with the carpal tunnel
syndrome) have continued to develop acute on chronic, chronic on chronic physiologically
concentric interactions.
By decision dated April 27, 2006, the Office denied appellant’s request for
reconsideration finding that, the medical evidence submitted was of no evidentiary value to
warrant further merit review. The Office found that, “while there are two medical reports
submitted with this request, one does not have a legible signature and therefore cannot be
considered to be of probative value. The other medical report is from the claimant’s treating
physician who is an osteopath and therefore has no probative value over a report from a medical
specialist in the field of psychiatry.”
In undated letters received by the Office on May 15 and September 18, 2006, appellant
requested reconsideration. She reiterated her previous allegation that Dr. Borelli, the impartial
medical examiner, acted inappropriately. Appellant submitted a copy of the November 18, 2004
police report, previously of record. In a January 11, 2006 note, Dr. Troupe noted appellant’s
complaints and requested that she be evaluated for treatment.
By decision dated October 26, 2006, the Office denied appellant’s request for
reconsideration finding that her letter raised no substantive legal questions nor included new and
relevant evidence.
LEGAL PRECEDENT
To require the Office to reopen a case for merit review under section 8128(a) of the
Federal Employees’ Compensation Act,5 the Office regulation provides that a claimant must:
(1) show that the Office erroneously applied or interpreted a specific point of law; (2) advance a
relevant legal argument not previously considered by the Office; or (3) constitute relevant and
pertinent new evidence not previously considered by the Office.6 To be entitled to a merit
review of an Office decision denying or terminating a benefit, a claimant also must file his or her
application for review within one year of the date of that decision.7 When a claimant fails to
meet one of the above standards, the Office will deny the application for reconsideration without
reopening the case for review on the merits.8
The requirements for reopening a claim for merit review do not include the requirement
that a claimant submit all evidence which may be necessary to discharge his or her burden of
5

5 U.S.C. §§ 8101-8193. Section 8128(a) of the Act provides that [t]he Secretary of Labor may review an award
for or against payment of compensation at any time on her own motion or on application.
6

20 C.F.R. § 10.606(b)(2).

7

Id. at § 10.607(a).

8

Id. at § 10.608(b).

3

proof.9 The requirements pertaining to the submission of evidence in support of reconsideration
only specifies that the evidence be relevant and pertinent and not previously considered by the
Office.10 If the Office should determine that the new evidence lacks substantive probative value,
it may deny modification of the prior decision, but only after the case has been reviewed on the
merits.11
ANALYSIS
Appellant’s reconsideration requests received by the Office on January 27 and
February 1, 2006 neither alleged nor demonstrated that the Office erroneously applied or
interpreted a specific point of law. Additionally, she did not advance a relevant legal argument
not previously considered by the Office. In appellant’s January 27 and February 1, 2006
requests for reconsideration, she alleged that Dr. Borelli, the impartial medical examiner, acted
inappropriately. The evidence of file reflects that this argument had previously been addressed
by the Board in its October 11, 2005 decision. Thus, appellant’s argument pertaining to the
Office’s reliance on Dr. Borelli was previously considered and is repetitious of earlier
arguments. Consequently, she is not entitled to a review of the merits of her claim based on the
first and second above-noted requirements under section 10.606(b)(2).12
With regard to the submission of new and relevant evidence, appellant submitted a
February 8, 1999 report from Northwest Memorial Hospital and a November 8, 2004 police
report which were previously of record and previously considered. Evidence that repeats or
duplicates evidence already in the case record has no evidentiary value and does not constitute a
basis for reopening a case.13 Appellant also submitted an October 24, 2005 report from
Operation Diabetes, an October 22, 2005 screening information and consent form from
Albertsons Health and a magazine article. However, the underlying issue is medical in nature
and neither of these submissions offered an opinion from a physician regarding the causal
relationship between appellant’s current conditions and her work-related injury of
February 8, 1999. The Board has held that the submission of evidence which does not address
the particular issue involved in a case does not constitute a basis for reopening the claim.14
Appellant also submitted a January 11, 2006 medical report from Dr. Troupe. The Office
found that this report was of no probative value because it did not have a legible signature.
While Dr. Troupe’s signature is legible, the Board finds that this report, while new, fails to
address the pertinent issue in this case of whether any of appellant’s current conditions are
9

Donald T. Pippin, 53 ECAB 631 (2003).

10

Id.

11

See Annette Louise, 53 ECAB 783 (2003).

12

20 C.F.R. § 10.608(b)(2)(i) and (ii).

13

Johnnie B. Causey, 57 ECAB ___ (Docket No. 06-49, issued February 7, 2006); Richard Yadron, 57 ECAB
___ (Docket No. 05-1738, issued November 8, 2005).
14

Patricia G. Aiken, 57 ECAB ___ (Docket No. 06-75, issued February 17, 2006); Johnnie B. Causey, supra note
13; Bonnie A. Contreras, 57 ECAB ___ (Docket No. 06-167, issued February 7, 2006).

4

causally related to her February 8, 1999 work injury. Thus, Dr. Troupe’s January 11, 2006
report cannot constitute a basis for reopening the claim.15
Appellant also submitted a January 24, 2006 report from Dr. Smith. The Office found
that this report had no probative value over a report from a medical specialist in the field of
psychiatry. The issue of whether Dr. Smith is a specialist in the appropriate field would go to the
weight of the medical evidence, the standard to be applied when reviewing the merits of the
claim. In his report, he essentially opined that appellant’s ongoing physical conditions and
emotional problems were causally related to her February 8, 1999 work injury and rendered her
totally disabled. Dr. Smith also offered some reasoning in support of his opinion. The record,
however, does not contain a previous report from him providing medical reasoning for his
opinion on causal relationship. Dr. Smith’s report is relevant, pertinent and new to the issue of
whether appellant’s conditions are causally related to the February 8, 1999 work injury. The
requirement for reopening a claim for merit review does not include the requirement that a
claimant shall submit all evidence necessary to discharge her burden of proof. The claimant
need only submit evidence that is relevant and pertinent and not previously considered.16 As
Dr. Smith’s January 24, 2006 report constituted new and relevant medical evidence, the Office
improperly denied appellant’s request for review of the merits of the claim. The case will be
remanded to the Office to conduct an appropriate merit review of the claim. Following this and
such other development as deemed necessary, the Office shall issue a merit decision on the
claim.17
CONCLUSION
The Board finds that the Office improperly denied appellant’s request for further review
of the merits of her claim pursuant to 5 U.S.C. § 8128(a).

15

Johnnie B. Causey, supra note 13; Bonnie A. Contreras, supra note 14; Patricia G. Aiken, supra note 14.

16

See Donald T. Pippin, supra note 9; Sydney W. Anderson, 53 ECAB 347 (2002).

17

In view of the Board’s action in this matter, it is not necessary to address whether the Office properly denied
appellant’s reconsideration requests that were received by the Office on May 15 and September 18, 2006.

5

ORDER
IT IS HEREBY ORDERED THAT the decisions of the Office of Workers’
Compensation Programs dated October 26 and April 27, 2006 are set aside and the case is
remanded for further proceedings consistent with this decision of the Board.
Issued: June 7, 2007
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

